 



Exhibit 10.3
(JPMOPRGAN LOGO) [a40234a4023401.gif]
EXECUTION COPY
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
March 3, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000

Re:   Call Option Transaction

     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Bank”) and NuVasive,
Inc. (“Counterparty”) on the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Offering
Memorandum dated March 3, 2008 (the "Offering Memorandum”) relating to the USD
200,000,000 principal amount of Senior Convertible Notes due March 15, 2013 (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty pursuant to an Indenture to be dated
March 7, 2008 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture"). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Bank as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. For the avoidance of doubt, references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in
JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio, 43271
Registered as a branch in England & Wales branch number BR000746.
Registered branch address 125 London Wall, London, EC2Y 5AJ.
Authorized and regulated by the Financial Services Authority.

 



--------------------------------------------------------------------------------



 



reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and Counterparty had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

         
General Terms:
     
 
     
Trade Date:
  March 3, 2008   
 
     
Option Style:
  “Modified American”, as described under “Procedures for Exercise” below  
 
     
Option Type:
  Call  
 
     
Buyer:
  Counterparty  
 
     
Seller:
  Bank  
 
     
Shares:
  The common stock of Counterparty, par value USD 0.001 per Share (Exchange
symbol “NUVA”)  
 
     
Number of Options:
   200,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.  
 
     
Applicable Percentage:
   50%   
 
     
Option Entitlement:
  As of any date, a number equal to the product of the Applicable Percentage and
the Conversion Rate as of such date (as defined in the Indenture, but without
regard to any adjustments to the Conversion Rate pursuant to Section 12.05(f) or
to Section 12.02 (b) of the Indenture), for each Convertible Note.  
 
     
Strike Price:
  USD 44.7397   
 
     
Premium:
   USD 19,895,000.00  
 
     
Premium Payment Date:
   March 7, 2008  
 
     
Exchange:
  The NASDAQ Global Select Market  
 
     
Related Exchange(s):
  All Exchanges

Procedures for Exercise:

2



--------------------------------------------------------------------------------



 



         
Exercise Period(s):
  Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after the 84th Scheduled Valid Day
preceding the Expiration Date, the final day of the Exercise Period shall be the
Scheduled Valid Day immediately preceding the Expiration Date.  
 
     
Conversion Date:
  With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Notes
satisfies all of the requirements for conversion thereof as set forth in
Section 12.03(b) of the Indenture.  
 
     
Exercisable Options:
  Upon occurrence of a Conversion Date, a number of Options equal to the number
of Convertible Notes surrendered to Counterparty for conversion with respect to
such Conversion Date but no greater than the Number of Options.  
 
     
Expiration Time:
  The Valuation Time  
 
     
Expiration Date:
  March 15, 2013, subject to earlier exercise.  
 
     
Multiple Exercise:
  Applicable, as described under Exercisable Options above.  
 
     
Automatic Exercise:
  Applicable; and means that in respect of an Exercise Period, a number of
Options not previously exercised hereunder equal to the number of Exercisable
Options shall be deemed to be exercised on the final day of such Exercise Period
for such Exercisable Options; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to Bank.  
 
     
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Exercisable Options, Counterparty must notify Bank in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options and (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date;
provided that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after the 84th Scheduled Valid Day
preceding the Expiration Date,



3



--------------------------------------------------------------------------------



 



         
 
  such notice may be given on or prior to the second Scheduled Valid Day
immediately preceding the Expiration Date and need only specify the number of
such Exercisable Options.  
 
     
Valuation Time:
  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.  
 
     
Market Disruption Event:
  Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determine is material.”  
 
     
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:

         
Settlement Method:
  Net Share Settlement  
 
     
Net Share Settlement:
  Bank will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Exercisable Option exercised
or deemed exercised hereunder. In no event will the Net Shares be less than
zero.  
 
     
 
  Bank will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Shares valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.  
 
     
Net Shares:
  In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to the lesser of (i) (A) the Option Entitlement multiplied by
(B) the sum of the quotients, for each Valid Day during the Settlement Averaging
Period for such Exercisable Option, of (x) the Relevant Price on such Valid Day
less the Strike Price, divided by (y) such Relevant Price, divided by (C) the
number of Valid Days in the Settlement Averaging Period; provided, however, that
if the calculation contained in clause (x) above results in a negative number,
such number shall be replaced with the number “zero” and (ii) a number of Shares
equal to the product of (A) the Applicable Percentage and (B) Net Convertible
Obligation for such Exercisable Option divided by the Obligation Value Price.  
 
     
Net Convertible Obligation:
  With respect to an Exercisable Option, (i) the Total Convertible Obligation
for such Exercisable Option minus (ii) USD 1,000.

4



--------------------------------------------------------------------------------



 



         
Total Convertible Obligation:
  With respect to an Exercisable Option, (i) the Conversion Rate multiplied by
(ii) the Obligation Value Price.  
 
     
Obligation Value Price:
  The opening price as displayed under the heading “Op” on Bloomberg page
NUVA.UQ <equity> (or any successor thereto) on the Settlement Date.  
 
     
Valid Day:
  A day on which (i) trading in the Shares generally occurs on the Exchange or,
if the Shares are not then listed on the Exchange, on the principal other U.S.
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Shares are then traded and
(ii) there is no Market Disruption Event.  
 
     
Scheduled Valid Day:
  A day on which trading in the Shares is scheduled to occur on the principal
U.S. national or regional securities exchange or market on which the Shares are
listed or admitted for trading.  
 
     
Relevant Price:
  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page NUVA.UQ <equity> AQR (or
any successor thereto) in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day
(or if such volume-weighted average price is unavailable, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).  
 
     
Settlement Averaging Period:
  For any Exercisable Option, (x) if Counterparty has delivered a Notice of
Exercise to Bank with respect to such Exercisable Option with a Conversion Date
occurring prior to the 84th Scheduled Valid Day preceding the Expiration Date,
the eighty (80) consecutive Valid Days commencing on and including the third
Scheduled Valid Day following such Conversion Date, or (y) if Counterparty has,
on or following the 84th Scheduled Valid Day preceding the Expiration Date,
delivered a Notice of Exercise to Bank with respect to such Exercisable Option
with a Conversion Date occurring on or following the 84th Scheduled Valid Day
preceding the Expiration Date, the eighty (80) consecutive Valid Days commencing
on, and including, the eighty-second (82nd) Scheduled Valid Day immediately
prior to the Expiration Date.  
 
     
Settlement Date:
  For any Exercisable Option, the third Valid Day immediately following the
final Valid Day of the Settlement Averaging Period with respect to such
Exercisable Options.  
 
     
Settlement Currency:
  USD

5



--------------------------------------------------------------------------------



 



     
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.
 
   
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Bank may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered or the Payment Obligation to Counterparty in lieu of
delivery through the Clearance System.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:
Adjustments applicable to the Transaction:

         
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 12.05 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Section 12.05(f) or Section 12.02(b) of the Indenture.  
 
     
Method of Adjustment:
  Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 12.05(f) and
Section 12.02(b) of the Indenture), the Calculation Agent will make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction.

Extraordinary Events applicable to the Transaction:

         
Merger Events:
  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in Section 12.11 of the Indenture.  
 
     
Tender Offers:
  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 12.05(e) of the Indenture.  
Consequence of Merger Events
   

6



--------------------------------------------------------------------------------



 



         
Tender Offers:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
for the issuance of additional shares as set forth in Section 12.02(b) of the
Indenture; provided further that if, with respect to a Merger Event or a Tender
Offer, the consideration for the Shares includes (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia,”
Cancellation and Payment shall apply.  
 
     
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.  
 
   
Additional Disruption Events:
     
 
     
Change in Law:
  Applicable  
 
     
Failure to Deliver:
  Applicable  
 
     
Insolvency Filing:
  Applicable  
 
     
Hedging Disruption:
  Applicable  
 
     
Increased Cost of Hedging:
  Applicable  
 
     
Determining Party:
  For all applicable Extraordinary Events, Bank; provided that Bank shall make
all determinations required pursuant to this Transaction, in a commercially
reasonable manner, and such determinations shall be binding absent manifest
error.  
 
   
Non-Reliance:
  Applicable  
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable  
 
   
Additional Acknowledgments:
  Applicable

7



--------------------------------------------------------------------------------



 



     
4. Calculation Agent:
  Bank; provided that Bank shall make all calculations, adjustments and
determinations required pursuant to this Transaction, in a commercially
reasonable manner, and such calculations, adjustments and determinations shall
be binding absent manifest error.

5. Account Details:

  (a)   Account for payments to Counterparty:

To be provided by Counterparty.
Account for delivery of Shares to Counterparty:
To be provided by Counterparty.

  (b)   Account for payments to Bank:

JPMorgan Chase Bank, National Association, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank, National Association — London
A/C: 0010962009 CHASUS33
Account for delivery of Shares from Bank:
DTC 0060
6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Bank for the Transaction is: London
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000

  (b)   Address for notices or communications to Bank:

JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Mariusz Kwasnik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No: (212) 622-6707
Facsimile No: (212) 622-8534

8



--------------------------------------------------------------------------------



 



8. Representations, Warranties and Agreements of Counterparty and Bank

  (a)   The representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of
March 3, 2008 between Counterparty and Goldman, Sachs & Co. and J.P. Morgan
Securities Inc., as the Initial Purchasers are true and correct and are hereby
deemed to be repeated to Bank as if set forth herein. Counterparty hereby
further represents and warrants to Bank that on the Trade Date and the Premium
Payment Date:

  (i)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (ii)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency applicable to Counterparty, or any agreement or
instrument to which Counterparty or any of its subsidiaries is a party or by
which Counterparty or any of its subsidiaries is bound or to which Counterparty
or any of its subsidiaries is subject, or constitute a default under, or result
in the creation of any lien under, any such agreement or instrument.     (iii)  
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.     (iv)   Counterparty is not and will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (v)   It is an “eligible contract participant” (as such
term is defined in Section 1a(12) of the Commodity Exchange Act, as amended).  
  (vi)   Neither Counterparty nor any “affiliate” or “affiliated purchaser”
(each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

9



--------------------------------------------------------------------------------



 



  (vii)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Bank is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133 ( as amended),
149 or 150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.     (viii)   Without
limiting the generality of Section 3(a)(iii) of the Agreement, the Transaction
will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.     (ix)  
Prior to the Trade Date, Counterparty shall deliver to Bank a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Bank shall reasonably request.     (x)  
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.     (xi)   Counterparty understands no obligations of Bank to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Bank or any governmental
agency.

  (b)   Each of Bank and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Bank that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Bank an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in
Sections 8(a)(i) through (iii) of this Confirmation; provided with respect to
“any agreement or instrument” referred to in Section 8(a)(ii), such opinion
shall only refer to agreements and instruments filed as exhibits to
Counterparty’s Annual Report on Form 10-K for the fiscal year ended December 31,
2007, as updated by any exhibits to Current Reports on Form 8-K filed on
January 11, 2008, January 31, 2008 and February 29, 2008.     (b)   Repurchase
Notices. Counterparty shall, on any day on which Counterparty effects any
repurchase of Shares, promptly give Bank a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the quotient of
(x) the

10



--------------------------------------------------------------------------------



 



      product of (a) the Number of Options and (b) the Option Entitlement
divided by (y) the number of Counterparty’s outstanding Shares (such quotient
expressed as a percentage, the “Option Equity Percentage”) would be (i) greater
than 7.5% or (ii) 0.5% greater than the Option Equity Percentage included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Bank and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Bank’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Bank with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Bank with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (c) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.    
(c)   Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Trade Date, engage in
any such distribution.     (d)   No Manipulation. Counterparty is not entering
into this Transaction (i) on the basis of, and it is not aware of, any material
non-public information with respect to itself or the Shares (ii) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer or (iii) to create actual or

11



--------------------------------------------------------------------------------



 



      apparent trading activity in the Shares (or any security convertible into
or exchangeable for the Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
the Shares) or otherwise in violation of the Exchange Act.     (e)   Transfer or
Assignment. (i) Counterparty shall have the right to transfer or assign its
rights and obligations hereunder with respect to all, but not less than all, of
the Options hereunder (such Options, the “Transfer Options”); provided that such
transfer or assignment shall be subject to reasonable conditions that Bank may
impose, including but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Bank, will not expose Bank to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Bank;
(D) Bank will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Bank would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Bank to permit Bank to determine
that results described in clauses (D) and (E) will not occur upon or after such
transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Bank in connection with such
transfer or assignment.
(ii) Bank may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the lesser of (1) the credit rating of Bank at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by Counterparty and Bank. If after
Bank’s commercially reasonable efforts, Bank is unable to effect such a transfer
or assignment on pricing terms reasonably acceptable to Bank and within a time
period reasonably acceptable to Bank of a sufficient number of Options to reduce
(1) Bank Group’s “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated thereunder) to 8.0% of Counterparty’s
outstanding Shares or less or (2) the Option Equity Percentage to 14.5% or less,
Bank may designate any Exchange Business Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
(1) Bank Group’s “beneficial ownership” following such partial termination will
be equal to or less than 8.0% or (2) the Option Equity Percentage following such
partial termination will be equal to or less than 14.5%.

12



--------------------------------------------------------------------------------



 



In the event that Bank so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion, (2) Counterparty shall be the sole
Affected Party with respect to such partial termination and (3) such Transaction
shall be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions of Section 9(l) shall apply to any amount that is payable by Bank to
Counterparty pursuant to this sentence as if Counterparty was not the Affected
Party). “Bank Group” means Bank or any affiliate of Bank subject to aggregation
with Bank under such Section 13 of the Exchange Act and rules promulgated
thereunder and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Bank. Bank shall provide
Counterparty with prompt written notice of assignment made pursuant to this
Section 9(e)(ii), including the identity of the third party to whom such
assignment is made.
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Bank to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Bank may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Bank’s obligations in respect of this Transaction and
any such designee may assume such obligations. Bank shall be discharged of its
obligations to Counterparty to the extent of any such performance.

  (f)   Staggered Settlement. Bank may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), in a commercially reasonable
manner, elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

  (a)   in such notice, Bank will specify to Counterparty the related Staggered
Settlement Dates (which it shall choose in a commercially reasonable manner, the
last of which will be no later than the twentieth (20th) Exchange Business Day
following such Nominal Settlement Date) and the number of Shares that it will
deliver on each Staggered Settlement Date;     (b)   the aggregate number of
Shares that Bank will deliver to Counterparty hereunder on all such Staggered
Settlement Dates will equal the number of Shares that Bank would otherwise be
required to deliver on such Nominal Settlement Date; and     (c)   if the Net
Share Settlement terms set forth above were to apply on the Nominal Settlement
Date, then the Net Share Settlement terms will apply on each Staggered
Settlement Date, except that the Net Shares will be allocated among such
Staggered Settlement Dates as specified by Bank in the notice referred to in
clause (a) above.

  (g)   Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Bank (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.     (h)   [Reserved.]

13



--------------------------------------------------------------------------------



 



(i)   Additional Termination Events. (i) Notwithstanding anything to the
contrary in this Confirmation if an event of default with respect to
Counterparty shall occur under the terms of the Convertible Notes as set forth
in Section 5.01 of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such event of default (A) Counterparty shall be deemed to be the sole Affected
Party and the Transaction shall be the sole Affected Transaction and (B) Bank
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

  (ii) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise shall constitute an Additional Termination Event
hereunder with respect to the number, if any, of Exercisable Options specified
in such Notice of Exercise as corresponding to a conversion of Convertible Notes
in compliance with Section 12.02(b) of the Indenture. Upon receipt of any such
Notice, Bank shall designate an Exchange Business Day as an Early Termination
Date (such day to occur as close as practicable, in Bank’s commercially
reasonable judgment, to the settlement date of the relevant Convertible Notes),
with respect to the portion of this Transaction corresponding to number of such
Exercisable Options so specified. Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement; provided
that for the purposes of such calculation, (A) Counterparty shall be the sole
Affected Party with respect to such Additional Termination Event, (B) Bank shall
be the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement; and (C) for the avoidance of doubt, in determining the
amount payable pursuant to Section 6 of the Agreement, the Calculation Agent
(i) shall take into account the time value of this Transaction with respect to
the Expiration Date and (ii) shall not take into account any adjustments to the
Option Entitlement that result from corresponding adjustments to the Conversion
Rate pursuant to Section 12.02(b) of the Indenture; provided further that (A) in
case of a partial termination, an Early Termination Date shall be designated in
respect of a Transaction having terms identical to this Transaction and a Number
of Options equal to the terminated portion and such Transaction shall be the
only Terminated Transaction; (B) any amount payable by Bank to Counterparty
shall be satisfied solely by delivery by Bank to Counterparty of a number of
Shares and cash in lieu of a fractional share equal to such amount calculated
pursuant to Section 6 divided by a price per Share determined by the Calculation
Agent; and (C) the number of Shares deliverable in respect of such early
termination by Bank to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (a) the total number of
Shares underlying the corresponding Convertible Notes (including the number of
Additional Shares (as defined in the Indenture) resulting from any adjustment
set forth in Section 12.02(b) of the Indenture) deliverable with respect to such
Convertible Notes over (b) the number of Shares equal in value to the aggregate
principal amount of the corresponding Convertible Notes, as determined by the
Calculation Agent in its sole reasonable discretion.

(j)   Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Bank’s option, the occurrence of any of
the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Bank may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.   (k)   Setoff and No Collateral. Notwithstanding any provision
of the Agreement, the Confirmation or the Equity Definitions or any other
agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. In

14



--------------------------------------------------------------------------------



 



    addition to and without limiting any rights of set-off that a party hereto
may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Bank (and only Bank)  shall have the
right to set off any obligation that it may have to Counterparty under this
Confirmation, including without limitation any obligation to make any payment of
cash or delivery of Shares to Counterparty, against any obligation Counterparty
may have to Bank under any other agreement between Bank and Counterparty
relating to Shares (each such contract or agreement, a “Separate Agreement”),
including without limitation any obligation to make a payment of cash or a
delivery of Shares or any other property or securities. For this purpose, Bank
shall be entitled to convert any obligation (or the relevant portion of such
obligation) denominated in one currency into another currency at the rate of
exchange at which it would be able to purchase the relevant amount of such
currency, and to convert any obligation to deliver any non-cash property into an
obligation to deliver cash in an amount calculated by reference to the market
value of such property as of the Early Termination Date, as determined by the
Calculation Agent in its sole discretion; provided that in the case of a set-off
of any obligation to release or deliver assets against any right to receive
fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(k), in the
event of bankruptcy or liquidation of Counterparty neither party shall have the
right to set off any obligation that it may have to the other party under this
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.   (l)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If in respect of this Transaction, an amount is payable by Bank to
Counterparty (i) pursuant to Section 12.2, 12.3, 12.6, 12.7 or Section 12.9 of
the Equity Definitions or (ii) pursuant to Sections 6(d) and 6(e) of the
Agreement (a “Payment Obligation”), Counterparty may request Bank to satisfy any
such Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to Bank,
confirmed in writing within one Currency Business Day, no later than 12:00 p.m.
New York local time on the Merger Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or, in the
case of an Additional Disruption Event, the date of cancellation, as applicable;
provided that if Counterparty does not validly request Bank to satisfy its
Payment Obligation by the Share Termination Alternative, Bank shall have the
right, in its sole discretion, to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s election to the
contrary.

     
     Share Termination Alternative:
  Applicable and means that Bank shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation

15



--------------------------------------------------------------------------------



 



     
 
  would otherwise be due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of
the Equity Definitions or Sections 6(d) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation in the manner reasonably requested by Counterparty free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to Bank of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Bank at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.
 
   
Share Termination Delivery Unit:
  One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 and 10.5 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

16



--------------------------------------------------------------------------------



 



  (m)   Governing Law. New York law (without reference to choice of law doctrine
other than Title 14 of Article 5 of the New York General Obligations Law).    
(n)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (o)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of Bank, the Shares
(“Hedge Shares”) acquired by Bank for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by Bank without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Bank to sell the Hedge Shares in a registered
offering, make available to Bank an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Bank, substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Bank, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Bank to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Bank (in which case, the Calculation Agent shall make
any adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate Bank for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Bank at the Reference Price
on such Exchange Business Days, and in the amounts, requested by Bank.     (p)  
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.  
  (q)   Right to Extend. Bank may delay any Settlement Date or any other date of
delivery by Bank, with respect to some or all of the Options hereunder, if Bank
reasonably determines, in its discretion, that such extension is reasonably
necessary to enable Bank to effect purchases of Shares in connection with its
hedging activity or settlement activity hereunder in a manner that would, if
Bank were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.     (r)   Status of
Claims in Bankruptcy. Bank acknowledges and agrees that this Confirmation is not
intended to convey to Bank rights against Counterparty with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or

17



--------------------------------------------------------------------------------



 



      shall be deemed to limit Bank’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.     (s)   Securities Contract; Swap Agreement. The parties hereto
intend for: (a) the Transaction to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code, and the parties hereto to be
entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code; (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code; and (c) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.     (t)  
Additional Provisions. Counterparty covenants and agrees that, as promptly as
practicable following the public announcement of any consolidation, merger and
binding share exchange to which Counterparty is a party, or any sale of all or
substantially all of Counterparty’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, Counterparty
shall notify Bank in writing of the types and amounts of consideration that
holders of Shares have elected to receive upon consummation of such transaction
or event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such transaction or event is consummated.     (u)  
Receipt or Delivery of Cash. For the avoidance of doubt, other than payment of
the Premium by Counterparty, nothing in this Confirmation shall be interpreted
as requiring Counterparty to receive or deliver cash in respect of the
settlement of the Transactions contemplated by this Confirmation, except in
circumstances where the cash settlement thereof is within Counterparty’s control
(including, without limitation, where Counterparty elects to receive or deliver
cash or fails timely to elect to receive or deliver Share Termination Delivery
Property in respect of the settlement of such Transactions or in those
circumstances in which holders of the Shares would also receive cash).     (v)  
Payment by Counterparty. In the event that (a) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Bank an amount calculated under Section 6(e) of the Agreement, or
(b) Counterparty owes to Bank, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

18



--------------------------------------------------------------------------------



 



(JPMORGAN) [a40234a4023401.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

            Very truly yours,
 
          J.P. Morgan Securities Inc., as agent for
          JPMorgan Chase Bank, National
          Association
           By:         Jason M. Wood            Authorized Signatory     
     Name: Jason M. Wood     

            Accepted and confirmed
as of the Trade Date:


NuVasive, Inc.
      By:   /s/ Alexis V. Lukianov       Authorized Signatory      Name: Alexis
V. Lukianov     

JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio, 43271
Registered as a branch in England & Wales branch number BR000746.
Registered branch address 125 London Wall, London, EC2Y 5AJ.
Authorized and regulated by the Financial Services Authority.

19